DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/13/2021. 
Claims 1, 3-7 are pending.  Claims 6-7 are withdrawn as being drawn to a nonelected invention. Claims 2 and 8 have been cancelled.
The following rejections are newly applied or modified as necessitated by amendment as the claims have been amended to require specific genes. Response to arguments follows.
The action for claims 1, 3-5 is FINAL.
Withdrawn Rejections
	The 35 USC 112b made in the previous office action is withdrawn based upon amendments to the claims.  However it is noted a newly applied 35 USC 112b is set forth below based upon the newly applied amendments. 
The 35 USC 101 made in the previous office action is withdrawn based upon amendments to the claims.   
The 35 USC 103 made in the previous office action is withdrawn based upon amendments to the claims.   

Newly Applied Improper Markush
Claims 1, 3-5 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be each gene or specific gene combination used for treating a brain tumor.
	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different genetic variations within one or more of the recited genes.  Each genetic variation that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of genetic variations is that they are differences within a population.  The flanking nucleotides surrounding each genetic variation location have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular polymorphic position relative to another polymorphic position.  The genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location on chromosomes.  The only structural similarity present is that all detected positions are part of nucleic acid 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of treating a brain tumor comprising collecting multiple samples from different sites of the brain tumor, analyzing genetic variations in on or more of the genes, measuring drug sensitivity of each sample, analyzing intratumor heterogeneity to determining the target gene is a gene that demonstrates genetic variation and drug sensitivity in a majority of the samples and identifying the target gene and treating the patient with a drug targeting the target gene.  As such, the claims are drawn to a genus of any genetic variations and measurement of any drug sensitivity as a functionality of identification of a target gene.   The specification has not provided the critical structure required to identify the tumor gene based upon analysis of genetic variations and any drug sensitivity.  
The specification provides that PDCs were treated with drugs and screened (p. 16-17).  Therefore the specification provides support for screening; however, this species does not provide the critical nucleotides needed for the genus encompassed by the claims with regard to any genetic variation functionally associated with identifying target genes based on drug sensitivity.  The specification rather, screen 3 drugs (BKM120, Selumetinib and Afatinib) (para 58 and figure 6).  However, it appears that for each of these the response to the individual drugs and individual genes differ.  As such 
Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation does not provide functionality between species.  Specifically Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such the even if an a SNP is found in one species to be functionally associated with immunotherapy,  Juppner et al. teaches that the same alteration and functionality of response does not have to be found in any other species.
Additionally the prior art indicates that functionality of measuring drug sensitivity is affected by the structure of the variation and the drug itself, Evans (Science 1999 Vol 286 pages 487-491). Specifically Evans teaches that genetic polymorphisms in drug 
Herein, no common element or attributes of the sequences are disclosed which would permit selection of sequences as alterations.  No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations or determining any drug sensitivity.
	In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary 
Response to Arguments
	The reply traverses the rejection.  A summary of the arguetmsn made in the reply is provided below with response to arguments following.
	The reply asserts that the claims have been amended to specific the genetic variations in specific genes and brain tumor samples (4).  The reply points to specific examples of PIK3CA and the chemotherapeutic of BKM120 (p. 5).
	These arguments have been reviewed but have not been found persuasive.  
	It is noted that although the claims have been amended the newly applied amendments still have issues with regard to written description.  In particular the analysis of the genetic variation has been limited to one or more specific genes, however, the specification has not described these variations in such a way that it’s clear that variations within any of these genes would functionally provide identification for treatment in any species.  Further, the particular species of PIK3CA and BKM120 does not provide the critical features to determine genetic variations in only one or combination of genes listed in claim 1 and drug sensitivity of any treatment to identify a target gene for intratumor heterogeneity and treatment.  

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 3-5 are indefinite over “identifying the target gene of the tumor on the bases of the result of analyzing the intratumor heterogeneity” in claim 1.  It is not clear how to identify the target gene.  In particular a target gene is a gene that demonstrates both variation and sensitivity in a majority of the multiple samples.  However, this is not clear which of the drugs are drugs that “target the target gene”.  In particular is this drugs that provide intratumor heterogeneity or is this drugs that influence the biochemical pathway.  In other words, it’s the drug that the patient is treated with the drug used in the screening that has a particular effect or does it require a separate analysis to determine if a particular drug “targets” the target gene.  
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/KATHERINE D SALMON/           Primary Examiner, Art Unit 1634